Citation Nr: 0020087	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from October 1961 to May 1962.  
The record also indicates that the veteran had service in the 
National Guard, which is unverified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

Initially, the Board notes that the veteran's appeal was 
first before the Board in June 1998.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to request from the veteran additional information 
as to his reserve duty.  The RO was also directed to obtain 
any additional service records available.  Review of the 
record indicates that the RO complied with the Board's 
directives, to the extent possible, as required by law.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO, in 
correspondence to the veteran dated in July 1998, requested 
additional information as to his reserve service.  To date, 
the veteran has not responded, and there is no indication in 
the record that the veteran did not receive this 
correspondence.  The RO also requested additional service 
personnel and service medical records from the National 
Personnel Records Center (NPRC), which were incorporated into 
the veteran's claims file.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus, or 
link, between the veteran's claimed current left ear hearing 
loss and his service.

2.  Competent medical evidence has not been presented of a 
nexus, or link, between the veteran's claimed low back 
disorder and his service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Specifically as to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  In addition, the Court 
opined that 38 C.F.R. § 3.385 (1999), discussed below, then 
operates to establish when hearing loss can be service-
connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

II.  Factual Background

The veteran's enlistment examination (conducted in February 
1957) indicates that the veteran's hearing was 15/15 in both 
ears, both whispered voice and spoken.  The veteran's active 
duty examination (conducted in October 1961) also indicates 
that the veteran's whispered voice hearing was 15/15 in both 
ears.  Upon contemporaneous audiometric examination, the 
veteran's puretone thresholds, in decibels, when converted 
from ASA units to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30

45
LEFT
45
50
80

80

It was noted that the veteran was given a repeat audiometric 
examination the next day, on October 19, 1961.  This time, 
the veteran's puretone thresholds, in decibels, when 
converted from ASA units to ISO (ANSI) units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30

20
LEFT
30
25
20
20
55

It was also noted that the veteran had partial deafness, high 
frequency only, in the left ear.  An April 1962 entry in the 
veteran's service medical records reflects the veteran's 
complaints of low back pain since lifting a heavy object the 
day before.  The veteran denied pain in the lower 
extremities.  Subsequent to physical examination, the 
diagnosis was lumbar strain.  No follow-up treatment 
concerning the veteran's low back is documented.  The 
veteran's separation examination (conducted in May 1962) is 
negative for any complaints or clinical notations as to the 
veteran's low back.  Upon contemporaneous audiometric 
examination, the veteran's puretone thresholds, in decibels, 
when converted from ASA units to ISO (ANSI) units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10

5
LEFT
10
10
20

15

The veteran's whispered voice hearing was 15/15 in both ears.  
The summary of defects was negative for any clinical notation 
of hearing loss.  

The veteran's private medical records (dated from July 1988 
to May 1994) do not pertain to the veteran's claimed left ear 
hearing loss.  With respect to the veteran's back, these 
records reflect the veteran's reported history of having hurt 
his back while in the military.  The veteran also reported 
having had back pain on and off since 1954.  The veteran also 
purportedly injured his back a couple of times in work-
related incidents.  Specifically, it was noted that in July 
1988 the veteran developed low back pain after doing some 
fender work in the body shop.  These records do not contain 
any clinical discussion relating the veteran's low back pain 
to his service and events therein.

The veteran's VA treatment records (dated from April 1979 to 
July 1996) pertain primarily to treatment received for 
alcohol abuse, smoking, and a recent anterior wall myocardial 
infarction.  It was noted, though, that the veteran needed 
his right ear hearing aid cleaned.  These records also 
reflect the veteran's reports of having had chronic low back 
pain since service.  These records do not contain any 
clinical discussion relating either the veteran's claimed 
left ear hearing loss or his low back disorder to his service 
and events therein.

A VA spine examination was conducted in July 1996.  At that 
time, the veteran stated that he had injured his back in 
service and that it had been chronic ever since then.  The 
veteran also reported having filed a workers' compensation 
claim in the 1990s, after his symptoms increased with 
lifting.  Subsequent to physical examination, the assessment 
stated that the veteran's back had a history of injury and 
pain in the military, with chronic pain since then.  There 
was also a history of a workers' compensation claim.  
Continuing symptoms were diagnosed as chronic muscular strain 
superimposed on some probable degenerative instability.  The 
veteran's lumbar nerve roots were okay.

A VA audiometric examination was scheduled for August 1996.  
The veteran's case history reflects the veteran's reports 
that his hearing loss had its onset in 1961, with gradual 
progression.  The veteran also reported in-service exposure 
to noise, which included jackhammers, explosives, machine 
guns, bazookas, and hand grenades.  He had not worn ear 
protection.  Post-service noise exposure involved 25 years of 
body and fender work.  An audiometric examination was not 
conducted at this time due to impacted cerumen in the 
veteran's right ear, and it was noted that a tympanometry was 
consistent with wax blockage.

At his RO hearing (conducted in November 1997), the veteran 
testified that he had made bridges while in the National 
Guard and that he had used demolition explosives.  
(Transcript (T.) at 1).  He had also shot machine guns.  Id.  
The veteran indicated that he had been a combat engineer.  
Id.  The veteran also indicated that he had had a lot of 
noise exposure while on active duty.  (T. at 2).  The veteran 
stated that his ex-wife had destroyed a bunch of paper work, 
including service records (T. at 2-3).  The veteran had 
simply suffered with his hearing loss prior to filing a claim 
with VA.  (T. at 3).  With respect to his back, the veteran 
testified that he had been injured in war games, in 1962, 
when a friend of his lost control of a jackhammer and hit him 
in the back.  (T. at 4).  The veteran had been put off duty 
for three days and had lain around in a tent until he was 
better.  Id.  He had not had back problems prior to this.  
(T. at 4).  As to treatment of his back, the veteran stated 
that one doctor had died and that he could not remember the 
names of other facilities where he received treatment.  (T. 
at 4-5).  The veteran had tried to contact the friend from 
service who had injured him with a jackhammer, but he had not 
been able to.  (T. at 5).  The veteran's service 
representative indicated that the veteran had joined the 
reserves in February 1957, which the veteran confirmed.  (T. 
at 6).  Prior to that, the veteran had worked in a sawmill, 
pulling a planter chain.  Id.  The veteran stated that he had 
not had his hearing tested while in the National Guard.  (T. 
at 7).  He had not had his hearing tested until October 1961, 
when he entered active duty.  Id.  With respect to his work 
in the sawmill, the veteran stated that he had not heard a 
whole lot of noise.  Id.  He had not fired any weapons after 
service.  Id.  The veteran's service representative indicated 
that the veteran had worked in light mechanics after service.  
(T. at 8).  The veteran had started wearing ear muffins in 
either 1973 or 1974.  Id.  The veteran stated that he had had 
a work injury in July 1988.  (T. at 10).  The veteran did not 
remember the name of the doctor who had treated him.  Id.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for both left ear hearing loss 
and for a low back disorder.  Specifically, the Board 
acknowledges that it was noted upon the veteran's active duty 
examination that he had left ear hearing loss and that he 
injured his back in 1962.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claims for service connection for left 
ear hearing loss and for a low back disorder must be denied, 
as they are not well grounded.

As discussed above, a well grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, supra.

Here, with respect to the veteran's claim of service 
connection for left ear hearing loss, the Board finds that 
there is no competent medical evidence of record showing a 
nexus, or link, between the veteran's claimed left ear 
hearing loss and his service.  Such evidence is necessary for 
a well grounded claim of entitlement to service connection.  
Id.  Specifically, the Board notes that the veteran's private 
medical records are negative for any reference to the 
veteran's left ear hearing loss, and the veteran's VA 
treatment records merely indicate that the veteran's right 
ear hearing aid needed to be cleaned.  As to the August 1996 
VA audiometric examination, admittedly it reflects the 
veteran's historical reports of in-service noise exposure and 
in-service onset, but it contains no clinical discussion as 
to the etiology or onset of the veteran's claimed left ear 
hearing loss and in no way relates the veteran's claimed 
hearing loss to his service and events therein.  Further, it 
was also noted that the veteran had a 25-year history of 
noise exposure doing body and fender work.

Additionally, and in the alternative, the Board notes 
arguendo that there is no clinical evidence of record of a 
current left ear hearing loss, although the record as a whole 
suggests that the veteran does wear hearing aids in both 
ears.  Rather, the veteran's separation examination does not 
reflect audiometric findings indicative of hearing loss.  See 
Hensley v. Brown, supra; 38 C.F.R. § 3.385.  Further, the 
August 1996 audiometric examination is negative for puretone 
thresholds in the veteran's left ear, as a hearing test could 
not be conducted due to impacted cerumen in the veteran's 
right ear.  In effect, then, there are no clinical findings 
of record as to current left ear hearing loss, particularly 
for VA purposes.  See 38 C.F.R. § 3.385.

In light of the above, the Board finds that the veteran has 
proffered only his assertions that his claimed left ear 
hearing loss is related to events in service, including in-
service exposure to noise from demolition explosives, machine 
guns, bazookas, and the like.  Nothing in the record 
indicates that the veteran possesses the medical expertise 
necessary to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Accordingly, absent competent medical evidence of a nexus, or 
link, between the veteran's claimed left ear hearing loss and 
events in service, the veteran has not submitted a well-
grounded claim of entitlement to service connection for left 
ear hearing loss.  See Caluza v. Brown, supra.

Additionally, the veteran has not provided any indication of 
the existence of additional evidence that would make this 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

Absent a well-grounded claim for service connection, the 
Board does not need to reach the question of whether the 
veteran's claimed left ear hearing loss preexisted service or 
was aggravated thereby.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).

With respect to the veteran's claim of service connection for 
a low back disorder, the Board again finds that there is no 
competent medical evidence of record showing a nexus, or 
link, between the veteran's current low back disorder and his 
service.  To reiterate, such evidence is necessary for a well 
grounded claim of entitlement to service connection.  See 
Caluza v. Brown, supra.

Here, the Board notes that while the veteran's service 
medical records reflect treatment for lumbar strain in April 
1962, no follow-up treatment is indicated, and the veteran's 
separation examination is negative for any reference to the 
veteran's low back.  Further, none of the post-service 
clinical evidence of record offers a medical opinion relating 
the veteran's chronic muscular strain and degenerative 
instability to his service.  The veteran's private medical 
records merely reflect the veteran's reported history of 
having hurt his back in service.  However, the veteran also 
reported historically that he had experienced back pain on 
and off since 1954, prior to service, and that he had injured 
his back in a couple of post-service work-related incidents.  
The veteran's VA treatment records also merely reflect the 
veteran's reported history of chronic low back pain since 
service but contain no medical opinion relating the veteran's 
chronic low back pain to service and events therein.  As for 
the assessment upon VA examination in July 1996, the Board 
stresses that the examiner discussed the veteran's low back 
disorder within a historical context and offered no opinion 
relating the veteran's current chronic muscular strain and 
degenerative instability to the veteran's service.

In effect, the veteran has again proffered only his 
assertions that his current low back disorder is related to 
service.  To reiterate, nothing in the record indicates that 
the veteran possesses the medical expertise necessary to 
render such an opinion.  See Espiritu v. Derwinski, supra.  
Lay assertions as to causation and diagnosis are inadequate.  
Id.  Where the determinative issue involves medical causation 
or diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.

Accordingly, absent competent medical evidence of a nexus, or 
link, between the veteran's current low back disorder and 
events in service, the veteran has not submitted a well-
grounded claim of entitlement to service connection for a low 
back disorder.  See Caluza v. Brown, supra.

Additionally, the veteran has not provided any indication of 
the existence of additional evidence that would make this 
claim well grounded.  See Epps v. Gober, supra; Robinette v. 
Brown, supra.  In this respect, the Board acknowledges that 
the veteran has stated that he received treatment for his low 
back at a VA medical center in the early 1970s, the records 
for which are not contained in the veteran's claims file.  
However, at his RO hearing, the veteran was asked extensively 
about any and all treatment, both VA and non-VA, that he 
received after service for his low back.  The veteran did not 
testify as to such treatment and indicated, instead, that he 
had seen a number of private doctors at various facilities.  
The initial treating physician had since died, and the 
veteran could not remember the names of the various 
facilities.  Further, VA treatment records dated back in 
April 1979 are contained in the veteran's claims file.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a low back disorder is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

